3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 11-19, filed 6/16/2021, with respect to amended independent claims 6 and 19, and dependent claims 7-12 and 14, have been fully considered and are persuasive.  
2. 	See new grounds of rejection for claims 1-5 and 17-18 below.
	
Allowable Subject Matter
1.         Claims 6-12, 14 and 19 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
 	Regarding claim 6, the prior art search failed to disclose a method for producing a containment vessel for storing hazardous waste material, comprising:
providing a containment vessel enclosed within a cask system in a spent fuel storage pool of water, the containment vessel having a bottom part at a bottom and one or more elongated vertically oriented metallic receptacles extending upwardly from the bottom part;
introducing the hazardous waste material within spent fuel storage pool to designated receptacles within the containment vessel within the cask system;
moving the containment vessel within the cask system containing the hazardous waste material to a pool wall ledge or stand mounted in a water storage facility that
allows ready access to the designated receptacles holding hazardous waste while offering appropriate protection and coverage by pool water;
liquefying a fusible alloy material at a side of the pool using heated water or electrical heaters in a tankage facility;
introducing the fusible alloy material in a liquid phase into at least one of the receptacles having the hazardous waste material in order to surround the hazardous waste material with fusible alloy material that is in direct contact with the external surfaces of the hazardous waste material that are accessible by the liquid fusible alloy; 
sealing the cask system and containment vessel by placing a final external lid at a top of the cask system and a top of the containment vessel after covering the containment vessel near a top with a free-surface lid that limits free-surface motion of the fusible alloy material while the fusible alloy material remains in the liquid phase; and 
back-filling the cask internals with an inert gas,
wherein the hazardous waste material includes one or more of spent nuclear fuel, radioactive material, and fissionable material.
 
             Regarding claim 19, the prior art search failed to disclose a method for producing a containment vessel for storing hazardous waste material, comprising:
pre-installing a fusible alloy material into at least one of one or more elongated vertically oriented metallic receptacles of a containment vessel within a cask system that will contain the hazardous waste material in the containment vessel, the containment vessel having a bottom part at a bottom and the one or more elongated vertically oriented metallic receptacles extending upwardly from the bottom part;  
providing a containment vessel enclosed within the cask system in a spent fuel storage pool of water by lowering the containment vessel into an enclosure in the pool, the enclosure serving to facilitate liquefying of the fusible alloy material and hazardous material introduction operations on the containment vessel while providing limited access to water of the pool through the enclosure;
introducing heated water into, or inserting and using an electrical heater in, at least one of the receptacles that will contain the hazardous waste material to prepare for loading and surrounding the hazardous waste material so that the fusible alloy material is in a liquid phase;
introducing the hazardous waste material into at least one containment vessel receptacle so that the fusible alloy material comes into direct contact with the external surfaces of the hazardous waste material that are accessible by the liquid fusible alloy material;
covering the containment vessel near a top with a lid that limits free-surface motion of the fusible alloy material while the fusible alloy material remains in the liquid phase;
sealing the cask by placing a final external lid at a top of the cask; and 
back-filling the cask internals with an inert gas, and 
wherein the hazardous waste material includes one or more of spent nuclear fuel, radioactive material, and fissionable material.

3.      The prior art search did not disclose or make obvious claim 6, with the elements of (emphasis added): introducing the hazardous waste material within spent fuel storage pool to designated receptacles within the containment vessel within the cask system;
moving the containment vessel within the cask system containing the hazardous waste material to a pool wall ledge or stand mounted in a water storage facility that\ allows ready access to the designated receptacles holding hazardous waste while offering appropriate protection and coverage by pool water;
liquefying a fusible alloy material at a side of the pool using heated water or electrical heaters in a tankage facility;
introducing the fusible alloy material in a liquid phase into at least one of the receptacles having the hazardous waste material in order to surround the hazardous waste material with fusible alloy material that is in direct contact with the external surfaces of the hazardous waste material that are accessible by the liquid fusible alloy.

4.      The prior art search did not disclose or make obvious claim 19, with the elements of (emphasis added): pre-installing a fusible alloy material into at least one of one or more elongated vertically oriented metallic receptacles of a containment vessel within a cask system that will contain the hazardous waste material in the containment vessel, the containment vessel having a bottom part at a bottom and the one or more elongated vertically oriented metallic receptacles extending upwardly from the bottom part;  
providing a containment vessel enclosed within the cask system in a spent fuel storage pool of water by lowering the containment vessel into an enclosure in the pool, the enclosure serving to facilitate liquefying of the fusible alloy material and hazardous material introduction operations on the containment vessel while providing limited access to water of the pool through the enclosure;
introducing heated water into, or inserting and using an electrical heater in, at least one of the receptacles that will contain the hazardous waste material to prepare for loading and surrounding the hazardous waste material so that the fusible alloy material is in a liquid phase;
introducing the hazardous waste material into at least one containment vessel receptacle so that the fusible alloy material comes into direct contact with the external surfaces of the hazardous waste material that are accessible by the liquid fusible alloy material.

5.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following refers to claim 1. It is indefinite/unclear what “a site in a geological medium” is trying to claim ownership of.  The specification does not appear to describe a “geological medium”. The examiner suggest using language such as “a storage site”.  It is indefinite/unclear what “the basket structure within itself to receive the hazardous waste material as the content” is trying to claim ownership of.     It is indefinite/unclear what “the containment system itself, or a contained canister to receive the hazardous waste material in one or more separate and independent containers” is trying to claim ownership of. Do both of the containment system and the contained canister individually have “one or more separate and independent containers” to receive the hazardous waste material; or does just the contained canister receive the hazardous waste material in one or more separate and independent containers?  It is indefinite/unclear what “a nature of the apparatus is designed to be loaded” is claiming ownership of. What does “a nature of the apparatus” mean?   It is indefinite/unclear appropriately-contained environment at a source site or a remote site.” is claiming ownership of.    Claims 2-5 and 17-18 depend from claim 1 and are therefore indefinite as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881